[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9








LICENSE AGREEMENT
This License Agreement (the “Agreement”) is made and entered into effective as
of March 15, 2016 (the “Effective Date”), by and between Augusta University
Research Institute, Inc., a non-profit Georgia corporation having a place of
business at 1120 15th Street, Augusta, GA 30912 (“AURI”) and NewLink Genetics
Corporation, a Delaware corporation having a place of business at 2503 South
Loop Drive, Ames, Iowa 50010 (“NewLink”). NewLink and AURI are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
Recitals
Whereas, AURI has developed and invented certain technology and intellectual
property rights relating to treating cancer by inhibiting the PTEN target and is
the owner of all rights in such technology and intellectual property;
Whereas, NewLink is a biopharmaceutical company focused on discovering,
developing and commercializing novel immunotherapeutic products to improve
treatment options for patients with cancer;
Whereas, NewLink and AURI are parties to a certain research services agreement
of even date herewith pursuant to which AURI may perform specified research (the
“Research Services Agreement”); and
Whereas, AURI desires to grant NewLink an exclusive license, and NewLink desires
to receive from AURI an exclusive license, to the aforementioned technology and
intellectual property rights owned by AURI and to technology and intellectual
property rights that will be generated under the Research Services Agreement, on
the terms and conditions set forth in this Agreement.
Now Therefore, in consideration of the foregoing and the covenants and promises
contained herein, the parties agree as follows:
ARTICLE 1
Definitions
As used herein, the following terms shall have the following meanings:
1.1    “Affiliate” means, with respect to NewLink, any company or entity
controlled by, controlling, or under common control with NewLink. For the
purposes of this definition, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under the common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct or cause the direction of the management and policies of such entity,
whether by the ownership of more than fifty percent (50%) of the voting stock of
such entity, or by contract or otherwise.


1.2    “AURI Indemnitees” has the meaning set forth in Section 9.1.







--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




1.3    “Background Know-How” means all confidential Information and Materials
that (a) was disclosed by AURI to NewLink pursuant to the CDA including draft
patent applications and draft publications, (b) was described in Sharma et al.,
“The PTEN pathway in Tregs is a critical driver of the suppressive tumor
microenvironment” in Science Advances  06 Nov 2015: Vol. 1, no. 10, e1500845
(the “Science Advances Paper”), (c) is owned or controlled by AURI as of the
Effective Date and related to the identification, research, development,
manufacture or commercialization of small molecule compounds that bind to and
inhibit the activity of PTEN, or (d) was created by AURI independent of the
Research Services Agreement and is used by AURI in the performance of
experiments or other work under the Research Services Agreement; provided,
however, that Background Know-How shall not include the Test Results or any
Information or Materials that are available from another source (unless, with
respect to Materials, NewLink opts to obtain such Materials from AURI). For
clarity, except for defining a PTEN Inhibitor Product, once any Information
within the Background Know-How is published or otherwise made publicly
available, such Information shall no longer be Background Know-How. For defining
a PTEN Inhibitor Product, Background Know-How means the Background Know-How in
effect at the time the PTEN Inhibitor was first screened, developed or
identified.


1.4    “CDA” shall have the meaning set forth in Section 7.1.


1.5    “Combination Product” means a product in which one or more active
ingredients that are not Royalty Bearing Products are sold in combination with,
in addition to, or in a bundle with, a Royalty Bearing Product.


1.6    “Commercially Reasonable Efforts” means those efforts that are consistent
with the efforts and resources normally used by a biotechnology company of
similar size to NewLink in the exercise of its reasonable business discretion
relating to the research and development of a potential product or the
commercialization of a product, in each case owned by it or to which it has
exclusive rights, with similar product characteristics, similar market
potential, and at a similar stage in its development or product life, taking
into account issues of patent coverage, safety and efficacy, product profile,
competitiveness of the marketplace, proprietary position, profitability
(including pricing and reimbursement) and other relevant factors.


1.7    “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.


1.8    “EU” means the countries of the European Economic Area, as it is
constituted on the Effective Date and as it may be modified from time to time
after the Effective Date.


1.9    “Field” means the diagnosis, treatment, amelioration, prevention or
control of cancer in humans.


1.10    “First Commercial Sale” means, with respect to any Royalty Bearing
Product in any country, the first sale for end use or consumption of such
Royalty Bearing Product in such country after Regulatory Approval has been
granted in such country.


1.11    “Foreground Know-How” means all confidential Information and Materials
that are created by AURI (solely or jointly) pursuant to the Research Services
Agreement; provided, however, that Foreground Know-How shall not include the
Test Results or any Information or Materials that are available from another





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




source (unless, with respect to Materials, NewLink opts to obtain such Materials
from AURI). For clarity, except for defining a PTEN Inhibitor Product, once any
Information or Materials within the Foreground Know-How is published or
otherwise made publicly available, such Information shall no longer be
Foreground Know-How. For defining a PTEN Inhibitor Product, Foreground Know-How
means the Foreground Know-How in effect at the time the PTEN Inhibitor was first
screened, developed or identified. The Parties shall use diligent efforts to
update Exhibit A to include all Foreground Know-How, provided, however that
inclusion in Exhibit A is not required for confidential Information to be
Foreground Know-How as long as such Information satisfies the definition set
forth in the first sentence of this Section 1.11. To such end, Exhibit A shall
be updated by incorporation by reference (a) at the time that the design of a
proposed experiment under the Research Services Agreement is reduced to writing
and signed by both Parties, and (b) at the time of provision of any reports
pursuant to the Research Services Agreement, to include all confidential
Information (other than Test Results) contemplated to be generated by AURI
pursuant to the Research Services Agreement at the time of such experimental
design or identified in such report as having been generated by AURI pursuant to
the Research Services Agreement.


1.12    “Generic Product” means, on a country-by-country and Royalty Bearing
Product-by-Royalty Bearing Product basis, any product sold by a Third Party for
used in the Field, other than pursuant to a license or sublicense from NewLink,
its Affiliates or its Sublicensees, that contains, as an active ingredient, an
agent that is the same or substantially the same as an agent in the Royalty
Bearing Product.


1.13    “IND” means an investigational new drug application filed with the U.S.
Food and Drug Administration for authorization to commence clinical studies.


1.14    “Information” means any data, results, and information of any type
whatsoever, in any tangible or intangible form, including, without limitation,
know-how, trade secrets, practices, techniques, methods, processes, inventions,
developments, specifications, formulations, formulae, materials or compositions
of matter of any type or kind (patentable or otherwise), software, algorithms,
marketing reports, expertise, stability, technology, test data including
pharmacological, biological, chemical, biochemical, toxicological, and clinical
test data, analytical and quality control data, stability data, studies and
procedures.


1.15    “Licensed Know-How” means all Background Know-How and Foreground
Know-How.
 
1.16    “Licensed Patents” means (a) (i) the patent application listed in
Exhibit B, together with all inventions disclosed or claimed therein or covered
thereby, (ii) all substitutions, divisions, continuations, continuations-in-part
and requests for continued examination of the foregoing, (iii) all patents
arising from or claiming priority to any of the foregoing, (iv) all reissues,
renewals, registrations, confirmations, re-examinations, extensions, and
supplementary protection certificates of any of the foregoing, and (v) all
foreign equivalents of any of the foregoing; and (b) all patents and patent
applications filed after the Effective Date that disclose or claim inventions
made by AURI (solely or jointly) pursuant to the Research Services Agreement.


1.17    “Licensed Product” means a product, the manufacture, use or sale of
which is covered by a Valid Claim in a Licensed Patent.


1.18    “Licensed Technology” means the Licensed Patents and the Licensed
Know-How.





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




1.19    “Major Market” means the U.S., France, Germany, Italy, Spain, the United
Kingdom, and Japan.


1.20    “Material” means any biological or chemical material including cell
lines, genetically modified non-human organisms, tissue samples, bodily fluid
samples, antibodies, proteins, peptides, nucleic acids, vectors, probes,
primers, phage and compounds.


1.21    “Net Sales” means the gross amounts actually received by NewLink, its
Affiliates or its Sublicensees for the sale of Royalty Bearing Products for use
in the Field to Third Parties that are not licensees or sublicensees of the
selling party (unless such licensee or sublicensee is the end user of such
Royalty Bearing Product), less the following amounts: transportation charges,
commissions, rebates, retroactive price reductions, discounts, credits,
allowances (including, without limitation, charge backs from wholesalers),
adjustments, insurance, and sales, VAT, use and other taxes based on sales
prices, but not including taxes assessed on income derived from such sales. For
the purpose of determining royalties due to AURI, NewLink shall calculate Net
Sales of Combination Products by multiplying Net Sales of such Combination
Product by a fraction A/A+B, where A is the sale price of the Royalty Bearing
Product portion of such Combination Product when sold separately and B is the
sale price of the other active ingredient(s) in such Combination Product when
sold separately; provided, however, that if the other active ingredients in such
Combination Product that are not the Royalty Bearing Product are not then sold
separately, then NewLink shall calculate Net Sales of such Combination Products
by the fraction A/C where A is the sale price of the Royalty Bearing Product
when sold separately and C is the sale price of the Combination Product; and
further provided that if the Royalty Bearing Product portion of such Combination
Product is not then sold separately, then NewLink shall calculate Net Sales of
such Combination Products by the fraction C/C+D, where C is NewLink’s reasonable
estimate of the fair market value of the Royalty Bearing Product portion of such
Combination Product and D is NewLink’s reasonable estimate of the fair market
value of the other active ingredients in such Combination Product.


1.22    “Phase 2 Clinical Trial” means any human clinical trial that is
conducted primarily to test the effectiveness of chemical or biologic agents or
other types of interventions for purposes of identifying the appropriate dose
for a Phase 3 Clinical Trial for a particular indication or indications and that
would satisfy the requirements of 21 CFR § 312.21(b). For purposes of this
Agreement, “initiation of a Phase 2 Clinical Trial” for a Royalty Bearing
Product means the first dosing of a human in the Phase 2 Clinical Trial
involving administration of such Royalty Bearing Product.


1.23    “Phase 3 Clinical Trial” means a human clinical trial on a sufficient
number of subjects that is designed to (a) establish that a drug is safe and
efficacious for its intended use; (b) define warnings, precautions and adverse
reactions that are associated with the drug in the dosage range to be
prescribed; and (c) support Regulatory Approval of such drug, in each case as
described in 21 C.F.R. § 312.12(c). For purposes of this Agreement, “initiation
of a Phase 3 Clinical Trial” for a Royalty Bearing Product means the first
dosing of a human in the Phase 3 Clinical Trial involving administration of such
Royalty Bearing Product.


1.24    “PTEN” means the human phosphatidylinositol 3,4,5-trisphosphate
3-phosphatase and dual-specificity protein phosphatase expressed by the human
phosphatase and tensin homolog gene.







--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




1.25    “PTEN Inhibitor” means a small molecule compound that (a) is screened or
developed by or on behalf of NewLink or its Affiliates, and (b) identified by
NewLink or its Affiliates [*], or by AURI pursuant to the Research Services
Agreement, as binding to and inhibiting the activity of PTEN, [*].
Notwithstanding the foregoing, PTEN Inhibitor will not include any compound
screened, researched, developed or commercialized by a company or entity that
becomes an Affiliate of NewLink after the Effective Date of this Agreement,
provided that such new Affiliate was researching, developing or commercializing
such compound prior to becoming an Affiliate of NewLink and further provided
that such compound is not screened, researched or developed by NewLink or AURI
under this Agreement or the Research Services Agreement and that such Affiliate
does not use the Licensed Patents or Licensed Know-How in such screening,
research, development or commercialization.


1.26    “PTEN Inhibitor Patent” means any patent or patent application owned by
NewLink now or in the future which at least one claim recites the composition of
matter or method of use of one or more PTEN Inhibitors, or any enantiomer,
polymorph, salt form, base, acid, racemate, isomer, diastereomer, tautomer,
solvate, hydrate, prodrug or ester thereof.


1.27    “PTEN Inhibitor Product” means a product that contains a PTEN Inhibitor
(a) that is covered by a Valid Claim within a PTEN Inhibitor Patent; or (b) that
was identified, screened or developed using any Licensed Know-How, whether or
not the Licensed Know-How is subsequently published or disclosed.


1.28    “Regulatory Approval” means all approvals necessary for the manufacture,
marketing, importation and sale of a Royalty Bearing Product for one or more
indications in a country or regulatory jurisdiction, which may include, without
limitation, satisfaction of all applicable regulatory and notification
requirements, and receipt of all required pricing and reimbursement approvals.


1.29    “Research Term” means the two (2) year period after the effective date
of the Research Services Agreement, as such term may be renewed or extended in
accordance with the terms of the Research Services Agreement; provided, however,
that the Research Term shall not extend beyond the termination of this Agreement
unless the Parties agree in writing that the term of a subsequent research
agreement between the Parties shall be deemed to be an extension of the Research
Term.


1.30    “Royalty Bearing Patent” means a Licensed Patent or PTEN Inhibitor
Patent.


1.31    “Royalty Bearing Product” means a Licensed Product or PTEN Inhibitor
Product.


1.32    “Royalty Term” has the meaning set forth in Section 4.3(c).


1.33    “Sublicense” means any agreement between NewLink and a Third Party that
contains a grant from NewLink to such Third Party of (a) a sublicense of some or
all of the rights granted to NewLink under Section 2.1 or (b) a license under
the PTEN Inhibitor Patents to develop and commercialize Royalty Bearing Products
in the Field in the Territory.


1.34    “Sublicense Revenue” means any revenue received by NewLink or its
Affiliates from a Sublicensee pursuant to a Sublicense as consideration for a
sublicense of some or all of the rights granted to NewLink under Section 2.1 or
a license under a PTEN Inhibitor Patent to develop and commercialize a





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




Royalty Bearing Product in the Field, but excluding any revenue received (a)
based upon the sale of Royalty Bearing Products; (b) as consideration for equity
or debt securities of NewLink or its Affiliates; (c) for research, development,
manufacturing or commercialization activities undertaken by or on behalf of
NewLink or its Affiliates; (d) in consideration for the license or sublicense of
any intellectual property other than the Licensed Technology and PTEN Inhibitor
Patents; (e) with respect to products other than Royalty Bearing Products, (f)
with respect to use of Royalty Bearing Products outside the Field; (g) as a
loan; (h) as reimbursement for patent or other expenses; (i) as compensation for
the supply of products or materials; (j) in connection with patent enforcement
activities; or (k) in connection with a change of control of NewLink.


1.35    “Sublicensee” means a Third Party that has received a Sublicense.


1.36    “[*]” means the [*] of the Research Term.


1.37    “Territory” means worldwide.


1.38    “Test Results” means all data and results of experiments and other work
performed by AURI pursuant to the Research Services Agreement, including raw
data, blots, instrumentation printouts, graphs, tables, analytical data and
observations. For clarity, assays, methods and Materials developed by AURI
pursuant to the Research Services Agreement shall be Foreground Know-How rather
than Test Results.


1.39    “Third Party” means a person or entity other than AURI or NewLink or its
Affiliates.


1.40    “Valid Claim” means, a claim of (a) an issued, unexpired patent which
has not been held unenforceable of invalid by a court or other governmental
entity of competent jurisdiction from which no appeal can or has been taken, and
which has not been disclaimed, or rejected or found invalid or unenforceable in
a reissue application or re-examination proceeding; or (b) a pending patent
application, provided that not more than [*] years have elapsed from the date
the claim takes priority for filing purposes.


ARTICLE 2
License Grant
2.1    License to NewLink. AURI hereby grants to NewLink a worldwide, exclusive,
sublicensable (through multiple tiers) license, under the Licensed Technology,
to make, have made, use, sell, offer to sell, export and import Royalty Bearing
Products in the Field in the Territory.


2.2    Sublicenses. NewLink shall have the right to grant sublicenses through
multiple tiers under any or all of the rights granted in Section 2.1 to its
Affiliates and to Third Parties. Each such sublicense shall be consistent with
the terms and conditions of this Agreement. In the event that AURI terminates
this Agreement pursuant to Section 10.3, each sublicense granted by NewLink will
survive such termination (as a direct license from AURI), subject to Section
10.4(c).


2.3    Retained Rights. AURI shall retain a non-exclusive right to (a) use the
Licensed Technology for its own non-commercial research and educational
purposes, (b) use the Background Know-How in collaborative research with other
universities and academic institutions, (c) transfer Materials included in





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




the Background Know-How to other universities and academic institutions pursuant
to a material transfer agreement that limits the recipient’s use of such
Materials (and all clones, copies, additional quantities, progeny or modified
forms thereof) to non-commercial research and prohibits the recipient from
transferring such Materials (and all clones, copies, additional quantities,
progeny or modified forms thereof) to third parties.


2.4    Government Rights. The Licensed Patents described in Section 1.16(a) are
subject to all of the terms and conditions of Title 35 United States Code
Sections 200 through 204, including an obligation that products within the scope
of a claim of such issued U.S. Licensed Patents sold in the United States be
“manufactured substantially in the United States,” and NewLink agrees to take
all reasonable action necessary on its part as licensee to enable AURI to
satisfy its obligation thereunder, relating to the applicable Licensed Products,
provided that AURI has provided NewLink with written notice of each such
obligation AURI must meet and a description of each act NewLink must take to
comply with such obligation at least 90 days in advance of any required act.
AURI acknowledges that Licensed Products are anticipated to be comprised of
multiple technologies and agrees that only those components within the scope of
the applicable Licensed Patent(s) need be manufactured substantially in the
United States. At NewLink’s request and expense, AURI will take all reasonable
action to obtain a waiver for such substantial manufacture requirement
obligation. This Section 2.4 shall not apply to any Licensed Patents arising
from the Research Services Agreement.


2.5    No Implied License. This Agreement shall not be construed to confer any
rights upon NewLink by implication, estoppel, or otherwise as to any patents of
AURI that are not Licensed Patents or any Information of AURI that is not
Licensed Know-How.


ARTICLE 3
Technology Transfer; Development and Commercialization
3.1    Technology Transfer. Promptly following the Effective Date, AURI shall
communicate to NewLink all facts and information then known to AURI comprising
or relating to the Licensed Technology and shall furnish NewLink with copies of,
and if reasonably requested by NewLink, physical access to the originals of, any
and all documents, electronic records, photographs, models, samples and other
tangible materials (other than the Materials) in AURI’s control that relate
directly to the Licensed Technology. At NewLink’s request, AURI shall provide
NewLink with reasonable quantities of the Materials included in the Background
Know-How or Foreground Know-How; provided, however, that if AURI has any
contractual obligations to a Third Party that prevent it from transferring to
NewLink particular Materials included in the Background Know-How, AURI shall
provide NewLink with a written notice describing such obligations in reasonable
detail and AURI shall not be obligated to transfer such Materials to NewLink
until NewLink or AURI has obtained those consents or other permissions that are
necessary to permit AURI to transfer such Materials to NewLink without breaching
such contractual obligations, provided that AURI provides NewLink with any
reasonable assistance requested by NewLink for obtaining such consents or other
permissions.


3.2    Development and Commercialization of Royalty Bearing Products. As between
the Parties, NewLink shall have sole control, authority, and discretion (at its
own cost) over the research, development, manufacture and commercialization of
Royalty Bearing Products in the Field in the Territory and all regulatory
matters in connection therewith.





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




3.3    Diligence. NewLink shall use Commercially Reasonable Efforts to bring one
Royalty Bearing Product to market for use in the Field in at least one Major
Market. NewLink shall be deemed to have satisfied its obligations under this
Section 3.3 if (a) NewLink, together with its Affiliates and Sublicensees, [*]
or (b) if subsection (a) has not been satisfied but NewLink or its Affiliate or
Sublicensee [*], as appropriate, [*] one or more Royalty Bearing Products in the
Field in at least one Major Market. For purposes of this Section 3.3, the
efforts of each Affiliate or Sublicensee shall be considered efforts of NewLink.
No later than March 31st, until the First Commercial Sale of a Royalty Bearing
Product, NewLink shall submit to AURI a written annual progress report
summarizing NewLink’s (or its Affiliates’ and Sublicensees’) research and
development of Royalty Bearing Products and efforts toward commercialization of
Royalty Bearing Products in the previous year. Each such report shall be the
Confidential Information of NewLink.


ARTICLE 4


Financial Terms
4.1    Upfront Payment. As partial consideration for the rights granted to
NewLink by AURI pursuant to the terms of this Agreement, NewLink will pay to
AURI a one-time upfront payment equal to One Million Dollars ($1,000,000) within
[*] days after the Effective Date.


4.2    Milestone Payments. NewLink shall make the following one-time milestone
payments to AURI within [*] days after the first achievement by NewLink or its
Affiliates of the corresponding milestone events:
Milestone Event
Milestone Payment
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



Each milestone payment set forth above shall be payable only once, regardless of
the number of Royalty Bearing Products that achieve the applicable milestone
event. For clarity, the maximum amount payable by NewLink under this Section 4.2
is [*].
4.3    Royalties.


(a)Royalty Rate. During the Royalty Term and subject to Section 4.3(b), NewLink
will pay AURI royalties on annual Net Sales at the applicable rates set forth
below, which shall apply to the indicated incremental portion of such Net Sales
in the applicable calendar year:
Annual Net Sales
Royalty Rate
Portion of Net Sales during a calendar year less than or equal to [*]
[*]%
Portion of Net Sales during a calendar year greater than [*] and less than or
equal to [*]
[*]%
Portion of Net Sales during a calendar year greater than [*]
[*]%








--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




(b)    Royalty Reductions.


`        (i)    NewLink may deduct from any royalty payable to AURI under this
Section 4.3 [*] of all consideration paid by NewLink or its Affiliates or
Sublicensees for any rights to Third Party intellectual property necessary or
useful for the identification, research, development, manufacture, use or sale
of Royalty Bearing Products; provided, that under no circumstances shall the
royalty payments otherwise payable to AURI pursuant to this Section 4.3 for any
calendar quarter in the absence of this reduction be reduced by more than [*] as
a result of this Section 4.3(b)(i). NewLink may carry forward to subsequent
calendar quarters any deductions that it was not able to deduct as a result of
the foregoing provision.


(ii)    In the event that a Generic Product is sold during the Royalty Term with
respect to a Royalty Bearing Product, then, beginning in the calendar quarter
following the first sale of such Generic Product, the royalty payments otherwise
due to AURI pursuant to this Section 4.3 with respect to Net Sales of such
Royalty Bearing Product shall be reduced by [*] of what would otherwise have
been due.
(iii)    On a country-by-country and Royalty Bearing Product-by-Royalty Bearing
Product basis, upon the expiration of the last-to-expire Valid Claim included in
Royalty Bearing Patents in such country claiming such Royalty Bearing Product in
such country, then payments otherwise due to AURI pursuant to this Section 4.3
with respect to Net Sales for such Royalty Bearing Product in such country shall
be reduced by [*] of what would otherwise have been due.


(c)    Royalty Term. For each Royalty Bearing Product, on a Royalty Bearing
Product-by-Royalty Bearing Product and country-by-country basis, NewLink’s
royalty payment obligations under this Section 4.3 shall commence upon the First
Commercial Sale of such Royalty Bearing Product in the Field in such country and
expire upon the later of: (i) the expiration of the last-to-expire Valid Claim
included in Royalty Bearing Patents in such country claiming the Royalty Bearing
Product in such country; or (ii) the [*] anniversary of the First Commercial
Sale of such Royalty Bearing Product in the Field in such country (“Royalty
Term”).


4.4    Sublicense Revenue. NewLink shall pay AURI [*] of any Sublicense Revenue
received by NewLink or its Affiliates during [*] and [*] of any Sublicense
Revenue received by NewLink or its Affiliates after [*] and before the end of
the Royalty Term for the applicable Royalty Bearing Product. Such payments shall
be made within [*] days after the end of the calendar quarter in which the
applicable Sublicense Revenue is received.


ARTICLE 5


Payments, Records, Audit
5.1    Payments. All amounts payable to AURI under this Agreement shall be paid
in Dollars by check or by wire transfer to a bank account specified in writing
by AURI; provided, however, the if Royalty Bearing Products are sold in a
country in which conditions or legal restrictions exist which prohibit
remittance of Dollars, NewLink shall have the right and option to make the
royalty payment for such country by depositing





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




the amount thereof in the currency of the country of sale at NewLink's election,
to AURI’s account in a bank designated by AURI in such country


5.2    Royalty Reports and Payments. During the Royalty Term, NewLink shall
prepare and deliver to AURI royalty reports of the sale of Royalty Bearing
Products by NewLink, its Affiliates and Sublicensees for each calendar quarter
within [*] days of the end of each such calendar quarter specifying in the
aggregate and on a Royalty Bearing Product-by-Royalty Bearing Product basis: (a)
total gross amounts received by NewLink, its Affiliates and Sublicensees for the
sale of Royalty Bearing Products for use in the Field to Third Parties that are
not licensees or sublicensees of the selling party (unless such licensee or
sublicensee is the end user of such Royalty Bearing Product); (b) amounts
deducted in accordance with the definition of Net Sales; (c) Net Sales; and (d)
royalties payable. Royalties will be payable on a quarterly basis and any such
payments shall be made within [*] days after the end of the calendar quarter
during which the applicable Net Sales were received.


5.3    Exchange Rate. For Net Sales outside the United States, the rate of
exchange to be used in computing the amount of currency equivalent in United
States dollars due AURI shall be made at the rate of exchange published in the
Wall Street Journal, Eastern Edition on the last business day of the applicable
calendar quarter.


5.4    Books and Records. NewLink shall keep accurate books and accounts of
record in connection with its and its Affiliates’ sales of Royalty Bearing
Products in sufficient detail to permit verification of NewLink’s payments
pursuant to Section 4.3. NewLink shall contractually obligate Sublicensees to
keep accurate books and accounts of records in connection with their sales of
Royalty Bearing Products for which a royalty is due hereunder. NewLink shall
maintain, and shall contractually obligate Sublicensees to maintain, such
records for a period of [*] years from the end of the calendar quarter in which
the Net Sales were received.


5.5    Audit. AURI, at its expense, through an independent, United States
nationally recognized certified public accountant reasonably acceptable to
NewLink, shall have the right to access NewLink’s relevant books and records for
the sole purpose of verifying NewLink’s payments to AURI pursuant to Section 4.3
during any portion or all of the preceding [*] years; such access shall be
conducted after reasonable prior notice by AURI to NewLink during NewLink’s
ordinary business hours, shall not be more frequent than once during any
calendar year and shall not include any books and records that were previously
accessed pursuant to this Section 5.5. Such accountant shall execute a
confidentiality agreement with NewLink in customary form and shall only disclose
to AURI whether NewLink paid AURI the correct amounts pursuant to Section 4.3
during the audit period and if not, any information necessary to explain the
source of the discrepancy. If such audit determines that NewLink paid AURI less
than the amount properly due and such determination is not subject to a good
faith dispute, then NewLink shall promptly pay AURI an amount equal to such
underpayment, and if the amount underpaid exceeds [*] of the total amount due
for the audited period, NewLink shall also reimburse AURI for the reasonable,
documented out-of-pocket costs of such audit. In the event such audit determines
that NewLink paid AURI more than the amount properly due in respect of any
quarter, then AURI shall promptly issue a refund to NewLink of such overpayment.


5.6    Withholding of Taxes. Any withholding of taxes levied by tax authorities
on the payments hereunder shall be borne by AURI and deducted by NewLink, from
the sums otherwise payable by it hereunder,





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




for payment to the proper tax authorities on behalf of AURI. NewLink agrees to
cooperate with AURI in the event AURI claims exemption from such withholding or
seeks deductions under any double taxation or other similar treaty or agreement
from time to time in force, such cooperation to consist of providing AURI with
receipts of payment of such withheld tax or other documents reasonably available
to NewLink.


ARTICLE 6


Intellectual Property
6.1    Ownership of Inventions. NewLink shall own the entire right, title and
interest in and to any and all information discovered, created, identified or
made by it and its Affiliates and their respective employees, agents or
independent contractors in the course of performing or exercising its rights
under this Agreement, and all intellectual property rights in any of the
foregoing. For clarity, Augusta University employees are not considered
employees, agents, or independent contractors for purposes of this Section 6.1;
provided, however, that Dr. David Munn shall be considered an independent
contractor of NewLink when he is providing consulting services to NewLink
pursuant to his separate consulting agreement with NewLink (the “Consulting
Agreement”). The Parties will make diligent efforts to identify whether
particular activities performed by Dr. Munn are being performed pursuant to the
Research Services Agreement or the Consulting Agreement. For the avoidance of
doubt, unless the Parties agree otherwise in writing, (a) any advice provided by
Dr. Munn with respect to (i) research to be performed in NewLink’s facilities
(including facilities leased by NewLink from Augusta University), (ii)
implementation or troubleshooting of an assay developed pursuant to the Research
Services Agreement, (iii) interpretation of data arising from such an assay or
(iv) an assay being developed by NewLink that does not use Background Know-How
will be deemed to be performed pursuant to the Consulting Agreement and (b) any
advice provided by Dr. Munn with respect to research to be performed in Dr.
Munn’s laboratory at Augusta University will be deemed to be performed pursuant
to the Research Services Agreement.


6.2    Prosecution of Patent Rights.


(a)    Subject to Section 6.2(b), as between the Parties, NewLink shall be
responsible for and control the preparation, filing, prosecution and maintenance
of all patents and patent applications within the Royalty Bearing Patents, at
NewLink’s sole expense and in its sole discretion; provided, however, that
NewLink shall (i) provide AURI with a report on the status of the prosecution of
the Licensed Patents on a regular basis, but not in any case less than
quarterly, (ii) provide AURI with copies of all material correspondence
concerning the Licensed Patents to and from any patent office in the Territory,
and (iii) provide AURI with drafts of each material filing (including without
limitation draft patent applications and responses to office actions and similar
filings) with respect to the Licensed Patents a reasonable amount of time in
advance of the anticipated filing date and reasonably consider any timely
comments provided by AURI.


(b)    In the event that NewLink elects to not to maintain or continue
prosecution of any patent or patent application within the Licensed Patents,
NewLink shall provide AURI written notice thereof at least [*] days before the
applicable deadline and AURI shall have the right to assume maintenance or
continued prosecution of that Licensed Patent. If AURI decides to maintain or
continue prosecution of such Licensed Patent, in its sole discretion, it shall
so notify NewLink in writing and NewLink shall have the right,





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




but not the obligation, to elect to reimburse AURI for its out-of-pocket
expenses for such maintenance or continued prosecution. If AURI does so maintain
or continue prosecution of such Licensed Patent and NewLink elects not to
reimburse AURI for its out-of-pocket expenses of such maintenance or continued
prosecution, then such patent or patent application shall cease to be a Licensed
Patent.


(c)    NewLink may exercise any of its rights pursuant to this Section 6.2
through an Affiliate or Sublicensee.


6.3    Patent Term Extension and Supplementary Protection Certificate. As
between the Parties, NewLink shall have the sole right to make decisions
regarding and NewLink shall have the right to apply for, patent term extensions,
in the Territory including in the United States with respect to extensions
pursuant to 35 U.S.C. §156 et. seq. and in other jurisdictions pursuant to
supplementary protection certificates, and in all jurisdictions with respect to
any other extensions that are now or become available in the future, wherever
applicable, for the Licensed Patents and with respect to the Royalty Bearing
Products, in each case including whether or not to apply for such extensions or
supplementary protection certificates. AURI shall provide prompt and reasonable
assistance, as requested by NewLink, including by taking such action as patent
holder as is required under any applicable law to obtain such extension or
supplementary protection certificate. NewLink may exercise any of its rights
pursuant to this Section 6.3 through an Affiliate or Sublicensee.


6.4    Enforcement.


(a)    Each Party shall promptly notify the other in writing of any alleged or
threatened infringement of the Royalty Bearing Patents of which it becomes
aware. As between the Parties, NewLink shall have the sole right, but not the
obligation, to bring a suit or otherwise take action against any person or
entity directly infringing, contributorily infringing or inducing infringement
of any PTEN Inhibitor Patent and the first right, but not the obligation, to
bring a suit or otherwise take action against any person or entity directly
infringing, contributorily infringing or inducing infringement of any Licensed
Patent. If NewLink fails to bring a suit or otherwise take action with respect
to infringement of any Licensed Patent within [*] following receipt of notice of
the alleged infringement, AURI shall have the right to bring suit or otherwise
take action with respect to such infringement at its own expense and by counsel
of its own choice, and NewLink shall have the right, at its own expense, to be
represented in any such suit by counsel of its own choice.


(b)    Each Party shall cooperate with and provide to the Party enforcing any
such rights under this Section 6.4 reasonable assistance in such enforcement, at
such enforcing Party’s request and expense. AURI further agrees to join, at
NewLink’s expense, any such action brought by NewLink under this Section 6.4 as
a party plaintiff if required by applicable law to pursue such action. The
enforcing Party under this Section 6.4 shall keep the other Party regularly
informed of the status and progress of such enforcement efforts, and shall
reasonably consider the other Party’s comments on any such efforts.
  
(c)    Any recovery obtained by either or both of the Parties in connection with
or as a result of any action to enforce any Licensed Patent, whether by
settlement or otherwise, shall first be applied to reimburse the costs and
expenses of the Party that brought and controlled such action and then to
reimburse the costs and expenses of the other Party in connection with such
action, and any amounts remaining after such reimbursement shall be retained by
the Party that brought and controlled such action, except that if





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




NewLink is the Party that brought and controlled such action, any remaining
portion of such recovery that is attributable to lost sales with respect to
Royalty Bearing Products shall be treated as Net Sales and subject to payment of
royalties pursuant to Section 4.3.


(d)    NewLink may exercise any of its rights pursuant to this Section 6.4
through an Affiliate or Sublicensee.


ARTICLE 7


Confidentiality
7.1    Confidentiality. Information disclosed by one Party to the other Party
(including pursuant to the Research Services Agreement or the confidentiality
agreement between the Parties dated August 29, 2014 (the “CDA”)), whether
disclosed in oral, written, graphic, or electronic form, shall be treated as
“Confidential Information” of such disclosing Party under this Agreement. The
terms of this Agreement, the terms of the Research Services Agreement, and the
Foreground Know-How shall be deemed to be both Parties’ Confidential
Information, and each Party shall have the obligations set forth in this Article
7 with respect thereto. The Test Results shall be deemed to be NewLink’s
Confidential Information, and AURI shall have the obligations set forth in this
Article 7 with respect thereto. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the Parties, each Party agrees
that, for the term of this Agreement and for [*] years thereafter, it shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement any Confidential
Information of the other Party, unless the receiving Party can demonstrate by
competent proof that such Confidential Information:


(a)    was already known to the receiving Party, other than under an obligation
of confidentiality, at the time of disclosure by the other Party;


(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;


(c)    became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;


(d)    was disclosed to the receiving Party, other than under an obligation of
confidentiality to a Third Party, by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others; or


(e)    was independently discovered or developed by the receiving Party without
the use of Confidential Information belonging to the disclosing Party.


7.2    Authorized Disclosure.


(a)    Each Party may disclose Confidential Information belonging to the other
Party to the extent such disclosure is reasonably necessary to:





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9






(i)prosecute or defend litigation with respect to this Agreement; or


(ii)comply with applicable laws, governmental regulations or court orders.


(b)    Additionally, NewLink may use and disclose Confidential Information
belonging to AURI to the extent such use or disclosure:


(i)    is reasonably necessary for the prosecution or enforcement of Royalty
Bearing Patents or patents or patent applications relating to Royalty Bearing
Products or for regulatory filings for Royalty Bearing Products;


(ii)    is pursuant to NewLink’s exercise of its license pursuant to Section
2.1; or


(iii)is to NewLink’s officers, directors, employees, consultants, contractors,
or
Affiliates, or potential or actual investors, acquirers, licensees, or
Sublicensees, in each case who agree to be bound by customary terms of
confidentiality.


(c)    Notwithstanding the foregoing Section 7.2(a), in the event a Party is
required to make a disclosure of the other Party’s Confidential Information
pursuant to Section 7.2(a)(ii) it will, except where impracticable, give
reasonable advance notice to the other Party of such disclosure and, at the
request and expense of the other Party, use commercially reasonable efforts to
secure confidential treatment of such information.
 
7.3    Filing of this Agreement. The Parties shall coordinate in advance with
each other in connection with the filing of this Agreement (including providing
at least two (2) business days to review a draft redacted version of this
Agreement) with any securities authority or with any stock exchange on which
securities issued by a Party or its Affiliate are traded, and the filing Party
shall use reasonable efforts to seek confidential treatment for the terms
proposed to be redacted; provided that the filing Party shall ultimately retain
control over what information to disclose to any securities authority or stock
exchange, as the case may be. Other than such obligation, neither Party (nor any
of its Affiliates) shall be obligated to consult with or obtain approval from
the other Party with respect to any filings to any securities authority or stock
exchange.


7.4    Publications. AURI shall have the right to publish or publicly present
information included in the Licensed Technology subject to the provisions of
this Section 7.4. AURI shall provide NewLink with a copy of each proposed
presentation, publication or abstract disclosing Information included in the
Licensed Technology at least [*] days prior to submission or presentation.
NewLink may request reasonable changes or deletions be made in any proposed
presentation, publication or abstract in order to protect the Licensed Patents
or the Foreground Know-How that it has decided to maintain as a trade secret.
AURI shall not publish or present any of NewLink’s Confidential Information
without NewLink’s prior written consent and AURI shall remove any of NewLink’s
Confidential Information from any proposed presentation, publication or abstract
upon the request of NewLink. AURI agrees to delay any proposed public disclosure
for up to [*] days in order to allow NewLink to file patent applications
protecting the information disclosed in such public disclosure.







--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




7.5    Press Release. NewLink shall have the right to issue a press release or
make a public announcement concerning this Agreement or the subject matter
hereof without the prior written consent of AURI, provided that NewLink provides
AURI with a copy of such press release or public announcement in advance of its
issuance or publication for AURI’s review and comment.


ARTICLE 8


Representations And Warranties
8.1    Representations and Warranties of NewLink. NewLink hereby represents and
warrants to AURI that, as of the Effective Date:


(a)    Corporate Existence and Power. NewLink is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated and has full power and authority and the legal right to
own and operate its property and assets and to carry on its business as it is
now being conducted and as contemplated by this Agreement.


(b)    Authority and Binding Agreement. (i) NewLink has the power and authority
and the legal right to enter into this Agreement and perform its obligations
hereunder; (ii) NewLink has taken all necessary authorized action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of NewLink and constitutes a legal, valid and
binding obligation that is enforceable against it in accordance with its terms.


8.2    Representations and Warranties of AURI. AURI hereby represents and
warrants, as of the Effective Date, AURI and covenants as follows:


(a)    Corporate Existence and Power. AURI is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is
incorporated and has full power and authority and the legal right to own and
operate its property and assets and to carry on its business as it is now being
conducted and as contemplated by this Agreement.


(b)    Authority and Binding Agreement. (i) AURI has the power and authority and
the legal right to enter into this Agreement and perform its obligations
hereunder; (ii) AURI has taken all necessary authorized action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of AURI and constitutes a legal, valid and
binding obligation that is enforceable against it in accordance with its terms.


(c)    Licensed Technology. Except for any rights of the U.S. government with
respect to the patent application listed on Exhibit B, AURI is the sole owner of
the entire right, title and interest in and to all patents, patent applications
and other intellectual property rights within the Licensed Technology. AURI has
the full and legal rights and authority to license to NewLink the Licensed
Technology.







--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




(d)    No Conflict. AURI has not entered, and shall not enter, into any
agreement with any Third Party that is in conflict with the rights granted to
NewLink under this Agreement, and has not taken and shall not take any action
that would in any way prevent it from granting the rights granted to NewLink
under this Agreement, or that would otherwise materially conflict with or
adversely affect NewLink’s rights under this Agreement. AURI’s performance and
execution of this Agreement does not and will not result in a breach of any
other contract to which it is a party. As of the Effective Date, AURI is not
aware of any action, suit, inquiry or investigation instituted by any Third
Party that threatens the validity of this Agreement.


(e)    No Claims. Except for (i) any rights of the U.S. government with respect
to the patent application listed on Exhibit B and (ii) the rights of academic
researchers to use Materials included in the Background Know-How in
non-commercial research in accordance with the terms of the material transfer
agreement pursuant to which AURI provided such Materials, no Third Party has any
license, option or other rights or interest in or to the Licensed Technology or
any part thereof. As of the Effective Date, there are no threatened or pending
actions, suits, investigations, claims or proceedings in any way relating to the
Licensed Technology or any part thereof, and AURI has not received, nor is it
aware of, any claims or allegations that a Third Party has any right or interest
in or to any patent or patent application in the Licensed Patents or that any of
such patents or patent applications are invalid or unenforceable.


8.3    Disclaimers. Except as otherwise set forth in this Agreement, neither
Party makes, and each Party hereby disclaims, any and all representations and
warranties of any kind, express or implied, with respect to the subject matter
of this Agreement, including without limitation warranties of merchantability,
fitness for a particular purpose and non-infringement and any warranty arising
out of prior course of dealing and usage of trade.


ARTICLE 9


Indemnification
9.1    Indemnification by NewLink. NewLink hereby agrees to indemnify, defend
and hold harmless AURI, its officers, directors and employees and their
successors, heirs and assigns (collectively, the “AURI Indemnitees”) from and
against all liabilities, damages, expenses or loss, including reasonable legal
expenses and attorneys’ fees, resulting directly from Third Party suits, claims,
actions, proceedings and demands against a AURI Indemnitee arising from: (a)
NewLink’s or its Affiliates’ or Sublicensees’ research, development,
manufacturing, use, marketing or sale of Royalty Bearing Products, practice of
the Licensed Technology or use of the Test Results; or (b) NewLink’s negligence,
recklessness, intentional misconduct or breach of any obligation,
representation, warranty or covenant in this Agreement or the Research Services
Agreement.


9.2    Procedure. To be eligible to be indemnified as described in Section 9.1,
each of the AURI Indemnitees seeking to be indemnified shall provide NewLink
with prompt notice of any claim (with a description of the claim and the nature
and amount of any such loss) giving rise to the indemnification obligation
pursuant to Section 9.1 and the exclusive ability to defend such claim (with the
reasonable cooperation of AURI Indemnitee(s)). Each AURI Indemnitee shall have
the right to retain its own counsel, at its own expense, if representation by
the counsel of NewLink would be inappropriate due to actual or potential
differing interests between such AURI Indemnitee(s) and NewLink. Neither the
AURI Indemnitee





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




(s) nor NewLink shall settle or consent to the entry of any judgment with
respect to any claim for losses for which indemnification is sought without the
prior written consent of the other (not to be unreasonably withheld or delayed);
provided however, that NewLink shall have the right to settle or compromise any
claim for losses without such prior written consent if the settlement or
compromise provides for a full and unconditional release of the AURI
Indemnitee(s) and is not materially prejudicial to any AURI Indemnitee’s rights.
NewLink’s obligation to indemnify the AURI Indemnitee(s) pursuant to Section 9.1
shall not apply to the extent of any losses (a) that arise from the negligence,
recklessness, or intentional misconduct of any AURI Indemnitee; or (b) that
arise from the breach by AURI of any obligation, representation, warranty or
covenant in this Agreement or the Research Services Agreement.


9.3    Responsibility of AURI. AURI shall be responsible for its own acts in
connection with this Agreement, including its negligence, recklessness or
intentional misconduct and its breach of any obligation, representation,
warranty or covenant in this Agreement.


ARTICLE 10


Term; Termination


10.1    Term. The term of this Agreement shall commence upon the Effective Date
and shall expire upon the expiration of all royalty obligations under Section
4.3, unless terminated earlier pursuant to this Article 10. After the expiration
of the Royalty Term for a Royalty Bearing Product in a particular country, the
license to NewLink under Section 2.1 with respect to such Royalty Bearing
Product in such country shall be deemed to be fully-paid, perpetual and
irrevocable.


10.2    Termination by NewLink. NewLink may terminate this Agreement at will
upon thirty (30) days prior written notice to AURI.


10.3    Termination for Material Breach.


(a)    Subject to Section 10.3(b), if either Party is in material breach or
default of any of its obligations hereunder, the non-breaching Party may give
written notice to the breaching Party reasonably describing the events or
circumstances related to the alleged breach or default, and in the event the
breaching Party fails to cure such material breach or default within [*] after
receipt of such notice (or in the event that such breach is not capable of cure
within such [*] period, fails to commence to cure such breach within such period
and thereafter to prosecute such cure diligently to completion), the
non-breaching Party shall have the right to terminate this Agreement by giving
written notice to the breaching Party to such effect. Notwithstanding the
foregoing, a Party shall have the right to terminate this Agreement pursuant to
this Section 10.3(a): (i) with respect to an individual Royalty Bearing Product
or country only, if the other Party’s material breach giving rise to such
termination right relates only to such Royalty Bearing Product or country, or
(i) in its entirety only if such material breach fundamentally frustrates the
objectives or transactions contemplated by this Agreement taken as a whole.


(b)    If the alleged breaching Party disputes in good faith the existence or
materiality of a breach specified in a notice provided by the other Party in
accordance with Section 10.3(a), and such alleged breaching Party provides the
other Party notice of such dispute within [*] after receipt of such notice, then





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




the non-breaching Party shall not have the right to terminate this Agreement
under Section 10.3(a) unless and until (i) the dispute resolution process in
Section 11.2 has finally determined that the alleged breaching Party has
materially breached the Agreement and (ii) such Party fails to cure such breach
within [*] following such final decision (or in the event that such breach is
not capable of cure within such [*] period, fails to commence to cure such
breach within such period and thereafter to prosecute such cure diligently to
completion). It is understood and agreed that during the pendency of such
dispute, all of the terms and conditions of this Agreement shall remain in
effect and the Parties shall continue to perform all of their respective
obligations hereunder.


10.4    Results of Termination.


(a)    Accrued Obligations; Survival. Termination or expiration of this
Agreement for any reason shall not release a Party from any liability or
obligation that already has accrued prior to such expiration or termination, nor
affect the survival of any provision hereto to the extent it is expressly stated
to survive such termination. The following provisions shall survive any
expiration or termination of this Agreement for a period of time specified
therein, or if not specified, then they shall survive indefinitely: Articles [*]
and Sections [*]. For clarity, the [*] period noted in Section 7.1 shall
commence on the effective date of expiration or termination of this Agreement.


(b)    PTEN Inhibitor Milestone and Royalty Obligations. NewLink’s obligation to
make milestone and royalty payments to AURI pursuant to Section 4.2 and 4.3 with
respect to PTEN Inhibitor Products will not be extinguished by an early
termination of the Agreement (other than termination for AURI’s uncured material
breach) but will instead continue, on a PTEN Inhibitor Product by PTEN Inhibitor
Product and country by country basis, until the later of (i) expiration of the
last-to-expire Valid Claim within the PTEN Inhibitor Patents that covers such
PTEN Inhibitor Product in the country in which the PTEN Inhibitor Product is
sold and (ii) [*] years following First Commercial Sale of such PTEN Inhibitor
Product in such country. After the early termination of this Agreement, AURI
shall not enforce, or permit or assist any other person or entity to enforce,
the Licensed Patents or Licensed Know-How against NewLink, its Affiliates or
Sublicensees with respect to any PTEN Inhibitor Product for which NewLink has
made all milestone and royalty payments owed, at the time in question, pursuant
to the preceding sentence.


(c)    Sublicense Survival. Upon termination of this Agreement by AURI pursuant
to Section 10.3, each sublicense granted by NewLink pursuant to Section 2.2 that
is in force at the time of such termination shall survive such termination
provided that such Sublicensee pays to AURI all amounts that NewLink would have
been obligated to pay to AURI pursuant to (i) Section 4.3 on account of Net
Sales by such Sublicensee after such termination and (ii) Section 4.4 on account
of Sublicense Revenue paid by such Sublicensee to NewLink after such
termination.


ARTICLE 11


Governing Law; Dispute Resolution
11.1    Governing Law. This Agreement shall be governed by the laws of [*],
without giving effect to any conflicts of laws principles that would require the
application of other law.







--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




11.2    Dispute Resolution. The Parties shall make all reasonable efforts to
resolve any dispute concerning this Agreement, its construction or its actual or
alleged breach, by face-to-face negotiations between representatives of each
Party. Should such negotiations fail to resolve the matter within [*] following
a written request for such negotiations by either Party to the other Party, each
Party shall have the right to pursue any remedies available to it at law or in
equity.


11.3    Conflicts with Other Agreements. In the event a conflict arises between
a provision or requirement between this Agreement and the Research Services
Agreement, the provisions of this Agreement shall govern.
ARTICLE 12


General Provisions
12.1    Notices. All notices required or permitted to be given under this
Agreement shall be in writing and shall be mailed by registered or certified
mailed addressed to the signatory to whom such notice is required or permitted
to be given and transmitted by facsimile to the number indicated below. All
notices shall be deemed to have been given when received by fax confirmation or
mail delivery confirmation.
All notices to NewLink shall be addressed as follows:
NewLink Genetics Corporation
2503 South Loop Drive
Suite 5100
Ames, Iowa 50010
Attn: Chief Financial Officer
Fax: 515-296-5557


with copies to (which copies shall not constitute notice):
NewLink Genetics Corporation
2503 South Loop Drive
Suite 5100
Ames, Iowa 50010
Attn: Chief Executive Officer
Fax: 515-296-5557




Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304
Attn: Marya A. Postner, Ph.D.
Fax: 650-849-7400


All notices to AURI shall be addressed as follows:





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




Sarah J. White
Executive Director
Augusta University Research Institute, Inc.
Augusta University
CJ-3301, 1120 15th Street
Augusta, GA 30912-4810
    
with a copy to (which copy shall not constitute notice):
Office of Innovation Commercialization
Augusta University
Attn: Director
1120 15th Street, CA-2123
Augusta, Georgia 30912-4810


Any Party may, by written notice to the other, designate a new address or fax
number to which notices to the Party giving the notice shall thereafter be
mailed or faxed.
12.2    Force Majeure. No Party shall be liable for any delay or failure of
performance to the extent such delay or failure is caused by circumstances
beyond its reasonable control and that by the exercise of due diligence it is
unable to prevent, provided that the Party claiming excuse uses its commercially
reasonable efforts to overcome the same.


12.3    Entirety of Agreement. This Agreement and the Research Services
Agreement set forth the entire agreement and understanding of the Parties
relating to the subject matter contained herein and merges all prior discussions
and agreements between them (including the CDA), and no Party shall be bound by
any representation other than as expressly stated in this Agreement. The
Agreement may be amended only by a written instrument signed by authorized
representatives of each of the Parties.


12.4    Non-Waiver. The failure of a Party in any one or more instances to
insist upon strict performance of any of the terms and conditions of this
Agreement shall not be construed as a waiver or relinquishment, to any extent,
of the right to assert or rely upon any such terms or conditions on any future
occasion.


12.5    Disclaimer of Agency. This Agreement shall not constitute any Party the
legal representative of agent of another, nor shall any Party have the right or
authority to assume, create, or incur any Third Party liability or obligation of
any kind, express or implied, against or in the name of or on behalf of another
except as expressly set forth in this Agreement.


12.6    Severance. If any Article or part thereof of this Agreement is declared
invalid by any court of competent jurisdiction, then such declaration shall not
affect the remainder of the Article or other Articles. To the extent possible
the Parties shall revise such invalidated Article or part thereof in a manner
that will render such provision valid without impairing the Parties’ original
interest.







--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




12.7    Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that NewLink may make such an assignment or transfer without
AURI’s consent to NewLink’s Affiliates or to the successor to all or
substantially all of the business of NewLink to which this Agreement relates
(whether by merger, acquisition, sale of stock, sale of assets or otherwise).
Any permitted assignment shall be binding on the successors, heirs and assigns
of the assigning Party. Any assignment or attempted assignment by a Party in
violation of the terms of this Section 12.7 shall be null and void.


12.8    Limitation of Liability. Except with respect to indemnity obligatIons as
set forth in ARTICLE 9 and to breaches of the confidentiality obligations in
ARTICLE 7, in no event shall either Party be liable to the other party for
incidental, consequential, indirect, punitive or special damages arising out of
or related to this Agreement, however caused, under any theory of liability,
even if advised of the possibility of such damages.


12.9    Headings. The headings contained in this Agreement have been added for
convenience only and shall not be construed as limiting.


12.1    English Language. All notices required or permitted to be given
hereunder, and all written, electronic, oral or other communications between the
Parties regarding this Agreement shall be in the English language. This
Agreement was prepared in the English language, which language shall govern the
interpretation of, and any dispute regarding, the terms of this Agreement


12.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document.


Signature Page to Follow





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9






    
In Witness Whereof, the Parties hereto have duly executed this License Agreement
on the Effective Date.
NewLink Genetics Corporation    Augusta University Research Institute, Inc.




/s/ Charles Link                 /s/ Sarah White                


Name:    Charles Link                 Name: Sarah White            


Title:     Chief Executive Officer         Title:     Executive Director        
                            
READ AND UNDERSTOOD:


By:    _/s/ David Munn___________________            


Name:    David H. Munn, M.D.                    


    




























Signature Page of License Agreement







--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




Exhibit A


Licensed Know-How

















--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.9




Exhibit B


Patent Application




[*]







